Citation Nr: 0429365	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  04-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection a left extremity 
disorder.   
 
2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 and January 2004 RO 
rating decisions.  The March 2003 RO decision, in pertinent 
part, denied service connection for PTSD.  The January 2004 
RO decision determined that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
left extremity disorder.  In June 2004, the veteran testified 
at a Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for a left 
extremity disorder in March 2003, and the veteran did not 
appeal.  Evidence submitted since then is cumulative or 
redundant, or does not relate to an unestablished fact 
necessary to substantiate the claim, or does not raise a 
reasonable possibility of substantiating the claim.  

2.  The veteran did not engage in combat with the enemy, and 
it is not shown by credible supporting evidence that a 
stressor, which might lead to PTSD, occurred during service.  






CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for a left extremity 
disorder, and the March 2003 decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from January 
1951 to December 1952.  The available service personnel 
records indicate that he had one year, two months, and twenty 
days of foreign and/or sea service.  He was awarded 
decorations indicating Korea service, but not evidencing 
combat.  His most significant duty assignment was listed as 
with the 539th Transportation Company.  

The veteran's service medical records do not refer to 
complaints of or treatment for a psychiatric disorder.  A 
November 1950 pre-induction examination report included 
notations that the veteran's spine and extremities, bones, 
joints, and muscles were normal.  A May 1951 examination 
report indicated that the veteran had a decrease in size of 
the left side of the body, arm and leg.  It was noted that 
there was slight shortening of the left leg, which might be a 
residual of polio although there was no history.  A medical 
evaluation board orthopedic consultation noted that the 
veteran had completed basic training and that he said that he 
had no trouble.  It was reported that it had been noticed 
that his left side was smaller than the right and that he 
stated that he had no weaknesses.  The examiner reported that 
the veteran's right arm, right hand, right thigh, right leg, 
and right foot were all larger than the left, which was 
average size.  The examiner indicated that on measurement, 
the right thigh was 2 and 1/4 inches larger than the left, 
the right calf was 2 inches larger than the left, the right 
foot was a size larger than the left, the right arm was 1 
inch larger than the left, the right hand was larger than the 
left, and the right lower extremity was 3/4 inches longer 
than the left.  

The examiner indicated that the veteran handled himself very 
well and that there did not appear to be any muscular 
weakness on the left side, which was well developed.  It was 
noted the veteran would qualify.  

A September 1951 treatment entry noted that the veteran had 
marked muscular atrophy confined to the left side that had 
been present as long as he could remember.  A September 1951 
physical examination report noted that with clothes on the 
veteran appeared well nourished and normally developed.  It 
was noted that, however, when he was stripped it was obvious 
that the muscular development of his body was unequal when 
the right was compared to the left and that such was 
noticeable in the trunk as well as the extremities, but that 
the head was spared.  The impression was hemiatrophy, left, 
trunk and extremities, probably secondary to congenital or 
neonatal cortical atrophy (right).  

A September 1951 hospital narrative summary indicated that 
the veteran was admitted to the Tokyo Army Hospital with a 
history of noticing recurrent weakness of the left arm and 
leg, mostly the leg, as long as he could remember.  It was 
noted that the veteran also reported that he noticed that the 
left arm and leg were smaller than the right and that he 
stated that they had been that way all his life.  The veteran 
indicated that he had occasional numbness of the left arm and 
leg, which he described as a heavy feeling, rather than a 
lack of sensation.  He stated that the exertion he had been 
subject to since he had been in the service had aggravated 
the symptoms and that he had suffered more persistent 
weakness.  The diagnosis was birth injury to the brain, not 
elsewhere classified, probably right cerebrocortex with 
secondary hemiatrophy left of the trunk and extremities.  It 
was noted that such was not incurred in the line of duty and 
that it existed prior to service.  

The December 1952 separation examination included notations 
that the veteran's upper extremities and lower extremities as 
well as his neurological and psychiatric evaluations were 
normal.  It was noted that there was an essentially negative 
history.  

A February 1961 VA narrative summary related diagnoses 
referring to a pilonidal sinus and hemorrhoids.  

In April 1961, the RO denied service connection for a birth 
injury to the brain, probably right cerebrocortex with 
secondary hemiatrophy left of the trunk and extremities 
(claimed as weakness of the left side of the body).  It was 
noted that the veteran's service medical records failed to 
reveal an aggravation of the disability during service.  The 
veteran did not appeal.  

In October 1997, the veteran attempted to reopen his claim 
for service connection for a left extremity disorder.  The 
claim was abandoned.  

In June 2000, the veteran attempted to reopen his claim for 
service connection for a left extremity disorder.  The claim 
was essentially abandoned.  

VA treatment records dated from July 2000 to February 2001 
show treatment for left extremity problems.  A November 2000 
treatment entry noted that the veteran was seen for 
evaluation and treatment of left-sided weakness.  It was 
reported that the veteran reported that his problem started 
in 1951 when he gradually started noticing left-sided 
weakness.  The veteran indicated that he felt that slowly and 
progressively, the left side had become weaker.  It was noted 
that the veteran was reportedly diagnosed with hemicerebral 
cortical atrophy.  The veteran stated that his hand was not 
that strong and that his left leg would want to give way when 
walking.  The impression was hyperplastic/spastic left 
hemiparesis, cause uncertain.  The examiner commented that 
such findings were seen in patients with a developmental type 
of cerebral palsy, although progression of symptoms, as 
reported by the veteran, would be against such diagnosis.  
The examiner stated that, certainly, the veteran denied any 
early life or childhood events such as a stroke or head 
trauma.  

A February 2001 treatment report noted that the veteran had 
been initially evaluated in November 2000 for a progressive 
left hemiparesis which had been going on for several decades.  
It was reported the veteran had initially declined, but later 
called and agreed to the necessary testing.  It was noted 
that the veteran was felt to have hemicerebral cortical 
atrophy as a possible cause of his left hemiparesis.  The 
veteran indicated that he did not have a family history of 
major neurological problems and that he denied any 
significant trauma.  The impression was progressive left 
hemiparesis, cause uncertain.  The examiner commented that he 
was unable to make a definitive diagnosis of the etiology or 
cause of the progressive left hemiparesis.  The examiner 
stated that the veteran's previous medical records dating 
back to 1961 have indicated the diagnosis of progressive 
cerebral cortical hemiatrophy, but that would be hard to 
justify on the basis of the current available diagnostic 
testing.  

In an addendum, it was noted that the veteran did not feel 
that his left-sided weakness had gotten worse over the 
previous 30 years and that such was confirmed by his spouse.  

In April 2001, the veteran again attempted to reopen his 
claim for service connection for a left extremity disorder.  

In May 2001, the RO found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a left extremity disorder.  The veteran filed a notice of 
disagreement, but he did not appeal.  

VA treatment records dated from July 2001 to November 2001 
show treatment for several disorders.  An August 2001 VA 
treatment entry noted that the veteran had left-sided atrophy 
of uncertain etiology.  The impression included mild left 
hemiatrophy dating back approximately forty years.  The 
examiner commented that the etiology was uncertain (possibly 
in view of the left thumb and overall left side being slight 
hypoplastic, the question is whether such was of 
developmental etiology).  A lacunar infarct was also 
diagnosed.  

Private treatment records dated from October 2001 to December 
2001 show treatment for disorders including PTSD and left 
extremity problems.  An October 2001 report from K. Allen, 
LMSW-ACP, LCSWE, CTS, professional social worker and 
certified trauma specialist, noted that prior to the 
veteran's military service, he had no significant accidents, 
injuries, or illnesses.  The social worker noted that during 
service, the veteran was seen at a dispensary with for left-
sided weakness and that he was told that his problems were 
the result of a birth defect.  It was noted that, presently, 
the veteran's left forearm and wrist were smaller than his 
right.  It was noted that he also had a left-sided limp and 
that his left-sided weakness gave the impression of residuals 
of a stroke.  

The veteran reported that while in Korea with the 539th 
Transportation APO59 Unit, he hauled ammunition and bombs to 
the ammunition dump as well as bodies and loaded them on 
barges.  He stated that he remembered being warned of an 
attack by a reconnaissance unit and that he was taken to 
another area and that a large explosion occurred in the area 
he had just left.  The veteran indicated that he remembered 
twenty-four body bags at one time over a two-day period and 
that the bags were filled with American bodies.  He noted 
that he still felt badly about how the bodies were handled in 
a disrespectful manner by the Koreans.  

The social worker indicated that the veteran had a noticeable 
limp and left-sided weakness.  It was noted that that the 
veteran was alert, fully oriented, and cooperative and that 
his thought were logical and sequential.  There was no 
presence of hallucinations, delusions, psychosis, or thought 
disorders.  The social worker indicated that the veteran's 
cognitive functioning was in the average range, that his 
insight was fair, and that his judgment to normal events was 
good.  The veteran's short-term memory was marked for 
forgetfulness and his long-term memory was adequate.  It was 
noted that the veteran described recurrent depressions that 
seemed to arise out of nowhere.  The depressions were 
characterized by feelings of hopelessness and helplessness; 
loss of energy and motivation; nightmares; night sweats; 
suicidal ideation without a plan; and a blunted affect.  The 
social worker noted that the veteran had recurrent memories 
of the dead bodies and the explosion after he left an area.  
It was noted that he was easily triggered by sharp sounds and 
the smell of death.  The social worker described multiple 
avoidance behaviors and arousal symptoms.  The diagnoses 
included PTSD; recurrent depression, secondary to PTSD; and 
anxiety attacks, secondary to PTSD.  Left-sided weakness and 
withering of the left arm and leg as well as numbness of the 
left arm, were also diagnosed.  

A December 2001 statement from W. E. Coopwood, M.D., noted 
that the veteran was in the Amy from January 1951 to December 
1952 and that his primary military occupational specialty was 
that of a member of the transportation corps.  The veteran 
reported that he was sent to Korea and stationed near Pusan 
and also in the Demilitarized Zone.  He indicated that his 
principle responsibility was to transport ammunition, 
supplies, and troops, both alive, as well as dead bodies.  It 
was noted that the veteran cited hauling multiple dead bodies 
from battlefield pick up stations to points to be placed on 
troop ships.  The veteran stated that he saw South Korean 
troop assistance throw the dead bodies upon the truck 
stacking them like cordwood and that he frequently became 
overwhelmed and broke down and cried.  He noted that he could 
hardly tolerate the disrespectful manner in which the bodies 
were handled.  The veteran also described a near miss 
incident in which he had just left an ammunition dump that 
exploded just minutes after he had evacuated the area.  He 
stated that he became really frightened when he realized how 
close he had been to death in the incident.  It was noted 
that although the veteran was never involved in close combat 
engagement with enemy troops, he was aware of mortar fire 
that landed in his vicinity.  

Dr. Coopwood noted that the veteran described a left upper 
and lower extremity weakness and that the weakness was 
bothersome throughout his military tour and had increased 
over the time since his release from military service.  It 
was noted that the musculature of the veteran's left arm was 
smaller than that of the right and that he walked with a 
noticeable limp favoring his left leg.  Dr. Coopwood noted 
that the veteran stated that throughout the years since his 
participation in the Korean conflict, he had continuing vivid 
memories of the incident of the exploding ammunition dump and 
hauling dead frozen American soldiers.  Dr. Coopwood reported 
that such memories constituted the basis for recurring 
nightmares in his sleep.  It was noted that the smell of 
death was still prominent in the veteran's memory and that a 
startle response would still occur when he heard sharp 
explosive-type sounds.  Dr. Coopwood noted that the veteran 
was still experiencing some hyper arousal symptoms and some 
disruptive sleep patterns due to nightmares.  The veteran was 
alert, fully oriented, and displayed no evidence of a mood or 
thought disorder.  Dr. Coopwood noted that the veteran's 
cognitive functioning was not impaired in terms of attention 
span, concentration, and comprehension.  The impression 
included PTSD, chronic and moderate, and "[c]ongenital" 
weakness in the left arm and left leg.  

In January 2002, the veteran submitted a request to reopen 
his claim for service connection for a left extremity 
disorder as well as a claim for service connection for PTSD.  

Private treatment records dated from February 2002 to March 
2002 show treatment for several disorders.  

VA treatment records dated from January 2002 to March 2002 
refer to continued treatment.  

In a PTSD questionnaire dated in April 2002, the veteran 
reported he was in the 539th Transportation Truck Company, 
APO59.  He indicated that that during service he was 
dispatched to haul dead American soldiers in body bags which 
were dug up after being killed in action in Korea.  The 
veteran stated that he hauled the bodies approximately twenty 
miles from Pusan Korea to Longi and loaded them on a ship.  
He indicated that he remembered hauling twenty-four bodes 
bags at one time over a twenty-four hour period.  He also 
reported that it was terrible how the South Koreans threw the 
bodies on the truck and ship and the just lost it at times 
and would see it in his sleep.  The veteran also stated that 
he hauled ammunition to storage areas.  He indicated that 
there was one incident after a reconnaissance patrol picked 
him up and an explosion occurred just minutes after he was 
evacuated the area.  The veteran noted that he was scared 
realizing how close to death he was at that time.  

VA treatment records dated from June 2002 to August 2002 show 
that the veteran continued to receive treatment for multiple 
disorders.  

A January 2003 statement from M. E. Clevenger, M.D., 
indicates that the veteran was seen for an opinion in regards 
to the etiology of left-sided weakness and hemiatrophy of the 
extremities.  Dr. Clevenger reported that he had the medical 
records from the veteran's hospitalization during service.  
Dr. Clevenger indicated that the veteran's history was a very 
complicated one.  It was noted that apparently no 
abnormalities were found on the physical examination when the 
veteran entered service and when he departed service.  Dr. 
Clevenger indicated that there were definite physical 
examination abnormalities found in the hospitalization 
evaluation which occurred between the initial and final 
physical examinations.  Dr. Clevenger stated that all of the 
veteran's more recent physical examinations, including his 
current one by him, continued to reveal left-sided 
hemiparesis and atrophy.  It was noted that basically the 
issue came down to the veteran's own history about his 
medical problems versus the information found in his chart 
which was over fifty years old.  Dr. Clevenger stated that if 
the veteran's history is credible, and he would be the one 
who would know his own personal health history the best, his 
problems began some time shortly after induction into the 
service.  

The veteran underwent a VA neurological examination in 
January 2003.  The examiner reviewed his chart and claims 
file.  The examiner provided a detailed description of the 
veteran's medical history.  The diagnosis was hemiatrophy of 
the left extremities, previous diagnosis of a birth injury of 
the brain, probably right cerebral cortex.  It was noted that 
such did not appear to be noted on a magnetic resonance study 
or current evaluations of the brain tissue itself.  The 
examiner indicated that the veteran did have a basal ganglia 
lacunar infarct, which was not related to his symptoms.  The 
examiner commented that the definite etiology of the left 
hemiatrophy remained unknown.  The examiner stated that 
aggravation of the condition was not felt to have been 
occurring while the veteran was in the service from 1951 to 
1952.  

In March 2003, the RO found that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for a left extremity disorder.  The 
veteran did not appeal.  

The veteran submitted multiple subsequent statements in 
support of his claim.  

In July 2003, the veteran submitted a medical treatise that 
addressed progressive (central) muscular atrophy.  

In response to a VA request for stressor information, the 
U.S. Armed Services Center for Unit Records Research (CURR) 
provided an October 2003 letter with enclosures.  The CURR 
stated that a search was coordinated through the National 
Archives and Records Administration (NARA) and that extracts 
of a unit history submitted by the 539th Transportation 
Company for the period from August 1940 to June 1955 was 
enclosed.  It was noted that the history documented unit 
operations and no battle casualties during the reporting 
period.  The CURR reported that a copy of a monthly 
historical report for November 1950 was also enclosed.  The 
CURR indicated that the report documented that the unit's 
mission consisted of providing transportation at the 
"Yongyon-Ni" Korea Air Strip for the unloading of cargo 
planes and transported ammunition from one railhead to 
another.  The CURR stated that they were unable to verify 
that the veteran handled casualties or transported body bags 
during his Korean tour.  

The unit history for the 539th Transportation Company does 
not refer to any explosions of an ammunition dump or mortar 
fire during the veteran's January 1951 to December 1952 
active duty.  

At the June 2004 Travel Board hearing, the veteran testified 
that he was in the 539th Transportation Company during 
service and that they hauled ammunitions from the shipyard to 
the storage area.  He stated that they also hauled dead 
bodies which the Korean's dug up.  The veteran reported that 
for twenty-four hours the hauled bodies from Pusan to "Handi" 
and loaded them on a ship.  He indicated that the bodies were 
hauled from a graveyard as they had been buried and were dug 
up and were loaded on trucks in a convoy.  The veteran 
indicated that it was opinion that they were killed in a 
fight and that they were dug up later to ship them back.  He 
indicated that he was upset by the way the Koreans loaded the 
body bags and threw the bodies.  The veteran also reported 
that he had been in an ammunition dump right before it blew 
up.  The veteran's wife reported that he had trouble sleeping 
and that he had nightmares.  She also stated that he was 
frequently depressed and would become angry quickly.  The 
veteran indicated that his primary two stressors were the 
viewing of dead bodies and the explosion of the ammunition 
dump.  

The veteran indicated that they did not find anything wrong 
with him when he was inducted in the service.  He stated that 
right after boot camp he took a physical and his upper and 
lower extremities were marked abnormal and he was found to 
have a birth defect and told that he had hemiatrophy.  The 
veteran stated that he did not have any trouble before he 
entered the service and that he was kind of athletic.  He 
reported that he had continued to have the problem with 
atrophy on the left side and that it had worsened over the 
years.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Thus, 
it does not appear that the duty to assist provisions of the 
Act are applicable to the petitions to reopen.  

In any event, the Board finds it has meet the duty to assist 
and notify.  In this regard, the U.S. Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) indicates, generally, that four elements are 
required for proper VCAA notice: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes all pertinent treatment reports.  
Significantly, no additional available pertinent evidence has 
been identified by the veteran as relevant to the issues on 
appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claims.  Moreover, an April 2003 
letter, a July 2003 letter, an August 2003 letter, a December 
2003 statement of the case, an April 2004 statement of the 
case, at the Board hearing held in June 2004, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for PTSD and whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a left extremity disorder.  The discussions in 
the rating decisions, the statements of the case, and at the 
hearing held in June 2004 have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

A.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Left Extremity 
Disorder

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be rebuttably presumed for certain 
chronic diseases, including progressive muscular atrophy, 
which are manifest to a compensable degree within the year 
after such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The RO initially denied service connection for a left 
extremity disorder in April 1961.  Applications to reopen 
claims for service connection for a left extremity disorder 
were denied in May 2001 and March 2003.  Those decisions were 
not appealed and are considered final.  The evidence 
considered at the time of the March 2003 RO decision included 
the veteran's service medical records.  His November 1950 
pre-induction examination included notations that the 
veteran's extremities, bones, joints, and muscles were 
normal.  A September 1951 physical examination report related 
an impression of hemiatrophy, left, trunk, and extremities, 
probably secondary to congenital or neonatal cortical atrophy 
(right).  A September 1951 hospital narrative summary 
indicated a diagnosis of a birth injury to the brain, not 
elsewhere classified, probably right cerebrocortex with 
secondary hemiatrophy, left, of the trunk and extremities.  
It was noted that such disorder was not incurred in the line 
of duty and it existed prior to service.  

Post-service records include a November 2000 VA treatment 
entry which noted that the veteran was seen for left-sided 
weakness and that he reported that the problem started in 
1951.  The impression was hyperplastic/spastic left 
hemiparesis, cause uncertain.  The examiner commented that 
such findings were seen in patients with a developmental type 
of cerebral palsy, although a progression of symptoms, as 
reported by the veteran, would be against such diagnosis.  A 
February 2001 treatment report related an impression of 
progressive left hemiparesis, cause uncertain.  The examiner 
commented that he was unable to make a definitive diagnosis 
of the etiology or cause of the progressive left hemiparesis.  
The examiner also noted that the veteran's previous medical 
records dating back to 1961, have indicated the diagnosis of 
progressive cerebral cortical hemiatrophy, but that would be 
hard to justify on the basis of the current available 
diagnostic testing.  

Additionally, a January 2003 statement from Dr. Clevenger 
stated that the veteran's recent physical examinations 
revealed left-sided hemiparesis and atrophy and that if the 
veteran's history was credible, and he would be the one to 
know his own personal health history the best, his problems 
began some time shortly after his induction into service.  A 
January 2003 VA neurological examination report indicated 
that the definite etiology of the left hemiatrophy remained 
unknown.  The examiner stated that aggravation of the 
condition was not felt to have been occurring while the 
veteran as in the service from 1951 to 1952.  

The evidence submitted since the March 2003 decision includes 
statements and testimony by the veteran and duplicate copies 
of evidence that had previously been submitted.  In this 
case, the veteran is reiterating his prior statements.  Thus, 
they are not "new" or "material" regarding this claim.  
Extensive medical evidence, as cited above, indicates that 
this disorder is congenital.  In fact, even the most recent 
medical evidence supports such a finding and does not provide 
material evidence in support of the veteran's claim.         

Without the appropriate medical training and expertise, the 
veteran is not competent to offer a probative opinion on a 
medical matter, such as with respect to the etiology of a 
claimed disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Where, as here, 
resolution of an issue under consideration turns on a medical 
matter, unsupported lay statement(s), even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

The additional medical evidence is cumulative and redundant, 
and thus not new.  38 C.F.R. § 3.156(a); Vargas-Gonzalez v. 
West, 12 Vet.App. 321 (1999).  The veteran has not submitted 
any evidence indicating that his left extremity disorder was 
incurred in or aggravated by service other than his own 
statement or references by doctors to his statements 
regarding the etiology of his own disorder.  The evidence 
submitted since the March 2003 RO decision does not raise a 
reasonable possibility of substantiating the veteran's claim, 
and thus it is not material.  38 C.F.R. § 3.156(a).  

The Board concludes that new and material evidence has not 
been submitted since the March 2003 RO decision.  Thus, the 
claim for service connection for a left extremity disorder 
may not be reopened, and the March 2003 decision remains 
final.  

B.  Service Connection for PTSD

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the law currently in effect, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above.  See 67 Fed. Reg. 
10330-10332 (March 7, 2002).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b), as in 
this case, his assertions, standing alone, cannot as a matter 
of law provide evidence to establish that he "engaged in 
combat with the enemy" or that an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed [in-] service event 
actually occurred" cannot be provided by medical opinion 
based on a post-medical examination.  Moreau, 9 Vet. App. at 
396.  This means that "other credible supporting evidence 
from any source" must be provided.  The Board finds there is 
no "other credible supporting evidence from any source" to 
support the conclusion that the claimant engaged in combat 
with the enemy.  Likewise, the Board notes that even if the 
rule of law in Moreau did not apply, the fact is that none of 
the post-service clinicians that have dealt with the claimant 
have any first hand knowledge of the events in service.  
Thus, they cannot corroborate events in service; they can 
only reiterate the claimant's assertions.

Beyond the issue of a combat or non-combat stressor, the 
first question the Board must determine is whether the 
veteran actually has PTSD at this time.  In evaluating the 
probative value of competent medical evidence, the Court has 
stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The veteran maintains that he has PTSD from stressors from 
his Korean service during his January 1951 to December 1952 
active duty.  The record reflects that he has been diagnosed 
with PTSD.  Specifically, he was diagnosed with PTSD in a 
December 2001 statement by Dr. Coopwood as well as by a 
social worker in an October 2001 statement.  However, 
regardless of diagnosis, service connection for PTSD also 
requires sufficient proof of a service stressor.  

The veteran's service records indicate that he served in 
Korea during his January 1951 to December 1952 active duty 
with the 539th Transportation Company.  Such records show no 
combat decorations or other evidence of participation in 
combat.  As it is not shown that the veteran engaged in 
combat, his assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet.App. 124 (2002); Fossie v. 
West, 12 Vet.App. 1 (1998); Cohen v. Brown, 10 Vet.App. 128 
(1997); Doran v. Brown, 6 Vet.App. 283 (1994).  

The veteran alleges service stressors which include hauling 
dead bodies and of an ammunition dump blowing up right after 
he left it.  He also indicated that he had been aware of 
mortar fire.  The veteran's unit records have been obtained 
by CURR and there is no evidence that the veteran handled 
casualties or transported body bags during his Korean tour.  
The unit records also do not mention an ammunition dump 
blowing up during the veteran's period of service.  The Board 
is unable to find that the veteran's alleged service 
stressors have been verified by official service records or 
other credible supporting evidence.  

Efforts by CURR to confirm the veteran's stressors in service 
have failed.  Not only have these efforts failed, but the 
efforts to confirm the stressors provide negative evidence 
against this claim.  Simply stated, detailed efforts by the 
VA to confirm the veteran's stressors in service have 
provided evidence that not only does not confirm the 
stressors, but provides negative evidence against a finding 
that the stressors occurred.  This report, in the opinion of 
the Board, is entitled to great probative weight.      

The weight of the credible evidence establishes that a 
stressor which might lead to PTSD did not occur in service.  
Thus, regardless of diagnosis, service connection for PTSD 
may not be granted.  The veteran may apply to reopen his 
claim in the future, by submitting independent evidence to 
corroborate a stressor, or by submitting sufficiently 
detailed information as would permit the VA to again attempt 
stressor verification through the service department.  See 38 
C.F.R. § 3.159(c)(2).  

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

The application to reopen the claim for service connection 
for a left extremity disorder is denied.  

Service connection for PTSD is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



